Order entered October 20, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00521-CR

                        GREGORY ALLEN ROBINSON, JR, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-34479-R

                                              ORDER
        On August 12, 2014, this Court ordered the trial court to prepare and file a certification of
appellant’s right to appeal. The Court determined that the certification was signed by the trial
court on August 13, 2014. Therefore, on September 17, 2014, we ordered the Gary Fitzsimmons,
Dallas County District Clerk to file a supplemental record containing the certification. To date,
the Court has not received the supplemental record. The appeal cannot proceed until the Court
has received the trial court’s certification of appellant’s right to appeal.
        Accordingly, we ORDER Gary Fitzsimmons, Dallas County District Clerk, to file a
supplemental clerk’s record containing the August 13, 2014 certification of appellant’s right to
appeal within TEN DAYS of the date of this order.                If the Court does not receive the
supplemental record within the time specified, we utilize the available remedies to obtain the
supplemental record, including referral of the case to the trial court for findings regarding the
failure to file the supplemental record.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Honorable Mark Stoltz, Presiding Judge, 265th Judicial District Court; Gary Fitzsimmons, Dallas
County District Clerk; and to counsel for all parties.

                                                         /s/   LANA MYERS
                                                               JUSTICE